435 F.2d 168
Walter S. GRIFFIN, Petitioner-Appellant,v.STATE OF MISSISSIPPI, Respondent-Appellee.
No. 29834 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Nov. 25, 1970.

Samuel H. Wilkins, Wilkins & Ellington, Jackson, Miss., for petitioner-appellant.
A. F. Summer, Atty. Gen., Guy N. Rogers, Asst. Atty. Gen., by Timmie Hancock, Sp. Asst. Atty. Gen., Jackson, Miss., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Mississippi; William Harold Cox, Chief Judge.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Affirmed.  See Local Rule 21.1  See also: Boring v. Mississippi, 431 F.2d 484 (5th Cir., 1970).



*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966